  Case 18-04135                Doc 14       Filed 12/17/18 Entered 12/17/18 12:56:17       Desc Main
                                              Document     Page 1 of 1


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA


 In re:
 Kristine Karmen Samuelson,
                      Debtor.                                             BKY 18-41885
 ----------------------------------
 Erik A. Ahlgren, Trustee,                                                ADV 18-04135
                          Plaintiff,
 v.                                                                       JUDGMENT
 Richard Baumgartner and
 Laurene Baumgartner,
               Defendant.


                     This proceeding came before the court, and a decision or order for judgment was duly

rendered, the Honorable Kathleen H. Sanberg, Chief United States Bankruptcy Judge, presiding.

                     It is therefore Ordered and Adjudged:

                     1.         The debtor is the title owner of the 2002 Ford Thunderbird, 3.9Liter V8

(VIN 1FAHP60A92Y107133);

                     2.         The title creates a conclusive presumption that the debtor is the owner

of the Thunderbird, and

                     3.         The Thunderbird is property of the debtor’s bankruptcy estate within

the meaning of 11 U.S.C. § 541

Dated:               December 17, 2018                              Lori A. Vosejpka
At:                  Minneapolis, Minnesota                         Clerk of Bankruptcy Court


                                                                    /e/ Lynn M. Hennen
                                                             By:
                                                                    Lynn M. Hennen
NOTICE OF ELECTRONIC ENTRY AND                                      Deputy Clerk
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 12/17/2018
Lori Vosejpka, Clerk, by LH
